        CASE 0:18-cv-00070-PJS-HB Document 59 Filed 03/19/19 Page 1 of 1

                        UNITED STATES DISTRICT COURT
                                       District of Minnesota



Chrishawn Johnson individually and on behalf      JUDGMENT IN A CIVIL CASE
of all similarly situated individuals, Gavin
Brandt individually and on behalf of all
similarly situated individuals,
                                 Plaintiff(s),
v.                                                     Case Number: 18-cv-70 PJS/HB
Thomson Reuters doing business as
Findlaw,

                                 Defendant(s).

☒ Decision by Court. This action came to trial or hearing before the Court. The issues have
  been tried or heard and a decision has been rendered.

     IT IS ORDERED AND ADJUDGED THAT:

     plaintiffs’ motion for approval of the FLSA collective action settlement [ECF No. 50]
     is GRANTED. Plaintiffs’ claims are DISMISSED WITH PREJUDICE in accordance
     with the settlement agreement.



      Date: 3/19/2019                                    KATE M. FOGARTY, CLERK

                                                                  s/M. Price
                                                     (By) M. Price, Deputy Clerk
